 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Boulevard Suite 119
 Flushing, NY 11355
 Tel: (718) 762-1324
 Attorney for the Plaintiffs, proposed FLSA Collective and
 potential Rule 23 Class
 UNITED STATES DISTRICT COURT                                         Case No. 19-cv-11883
 SOUTHERN DISTRICT COURT OF NEW YORK
 ------------------------------------------------------------------ x
 JINXIONG CHEN
          a/k/a Jason Chen, and                                       29 U.S.C. § 216(b)
 CHAN YIN LAU                                                         COLLECTIVE ACTION &
 on their own behalf and on behalf of others similarly                FED. R. CIV. P. 23 CLASS
 situated                                                             ACTION
                                     Plaintiffs,
                                     v.
 DUN HUANG CORP                                                       COMPLAINT
          d/b/a Dun Huang;
 DH NEWLAND CORP
          d/b/a Dun Huang;
 NEW YORK DUN HUANG INC
          d/b/a Dun Huang;
 LANZHOU BEEF NOODLE INC
          d/b/a Dun Huang;
 JOHN DOE CORP
          d/b/a Dun Huang; and
 DUN HUANG NEWLAND CORP
          d/b/a Dung Huang and d/b/a Miss Noodle;
 SHIYANG LI,
 ZHONGQI BIAN,
 HONG JI,
 SIWEN LIU,
 YANG LIU, and
 HAIJUN LU
                                     Defendants.
 ------------------------------------------------------------------ x
        Plaintiffs JINXIONG CHEN a/k/a Jason Chen, and CHAN YIN LAU (hereinafter

referred to as Plaintiffs), on behalf of themselves and others similarly situated, by and through

their attorney, Troy Law, PLLC, hereby bring this complaint against Defendants DUN HUANG

CORP d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK DUN

HUANG INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang; JOHN



TTroy                                         1 of 29                            Complaint
DOE CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung Huang and

d/b/a Miss Noodle; SHIYANG LI, ZHONGQI BIAN, HONG JI, SIWEN LIU, YANG LIU, and

HAIJUN LU and allege as follows:


                                       INTRODUCTION

        1.     This action is brought by the Plaintiffs JINXIONG CHEN a/k/a Jason Chen,

and CHAN YIN LAU, on behalf of themselves as well as other employees similarly situated,

against the Defendants for alleged violations of the Fair Labor Standards Act, (FLSA) 29

U.S.C. § 201 et seq. and New York Labor Law (NYLL), arising from Defendants’ various

willfully and unlawful employment policies, patterns and practices.

        2.     Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and NYLL by engaging in pattern and practice

of failing to pay its employees, including Plaintiffs, minimum wage for each hour worked and

overtime compensation for all hours worked over forty (40) each workweek.

        3.     Plaintiffs allege pursuant to the FLSA, that they are entitled to recover from

the Defendants: (1) unpaid minimum wage and unpaid overtime wages, (2) liquidated

damages, (3) the full portion of tips intended for Dun Huang waiters but which are unlawfully

retained in its entirety by Defendants, (4) prejudgment and post-judgement interest; and (5)

attorney’s fees and cost.

        4.     Plaintiffs further allege pursuant to NYLL § 650 et seq. and 12 New York

Codes, Rules and Regulations § 146 (NYCRR) that they are entitled to recover from the

Defendants: (1) unpaid minimum wage compensation and unpaid overtime compensation, (2)

unpaid spread-of-hours premium, (3) up to five thousand dollars ($5,000) per Plaintiff for

Defendants’ failure to provide a Time of Hire Notice detailing rates of pay and payday, (4) up



TTroy                                         2 of 29                            Complaint
to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to provide a paystub that

accurately and truthfully lists employee’s hours along with the employee’s name, employer’s

name, employer’s address and telephone number, employee’s rate or rates of pay, any

deductions made from employee’s wages, any allowances claimed as part of the minimum

wage, and the employee’s gross and net wages for each pay day, (5) the full portion of tips

intended for Dun Huang waiters but which are unlawfully retained in its entirety by

Defendants, (6) liquidated damages equal to the sum of unpaid minimum wage, unpaid

“spread of hours” premium, unpaid overtime in the amount of twenty five percent under

NYLL § 190 et seq., § 650 et seq., and one hundred percent after April 9, 2011 under NY

Wage Theft Prevention Act, (7) 9% simple prejudgment interest provided by NYLL, (8) post-

judgment interest, and (9) attorney’s fees and costs.

                                   JURISDICTION AND VENUE

        5.     This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

NYLL claims pursuant to 28 U.S.C. § 1367(a).

        6.     Venue is proper in the Southern District Court of New York pursuant to 28

U.S.C. §§ 1391(b) and (c), because Defendants conduct business in this District, and the acts

and omissions giving rise to the claims herein alleged took place in this District.

                                             PLAINTIFFS

        7.      From January 29, 2019 to June 6, 2019 Plaintiff JINXIONG CHEN A/K/A

JASON CHEN was employed by Defendants to work as a waiter for Defendants at 320

Lexington Ave, New York, 10016.

        8.     From on or about January 03, 2019 to September 26, 2019, Plaintiff CHAN


TTroy                                         3 of 29                             Complaint
YIN LAU was employed by Defendants to work as a Waiter for Defendants at 320 Lexington

Ave, New York, 10016.

                                          DEFENDANTS

        Corporate Defendants

        9.    Defendant DUN HUANG CORP d/b/a Dun Huang is a domestic business

corporation organized under the laws of the State of New York with a principal address at 300

East 12th Street, New York, NY 10013 (Dun Huang East Village); 320 Lexington Avenue,

New York, NY 10016 (Dun Huang Grand Central).

        10.   Defendant DH NEWLAND CORP d/b/a Dun Huang is a domestic business

corporation organized under the laws of the State of New York with a principal address at

1268 Amsterdam Ave, New York , NY 10027 (Dun Huang Upperwest Side); and300 East

12th Street, New York, NY 10013 (Dun Huang East Village).

        11.   Defendant NEW YORK DUN HUANG INC d/b/a Dun Huang is a domestic

business corporation organized under the laws of the State of New York with a principal

address at 817 60th St Brooklyn, NY 11220 Kings County.

        12.   Defendant LANZHOU BEEF NOODLE INC d/b/a Dun Huang is a domestic

business corporation organized under the laws of the State of New York with a principal

address at 136-93 37th Ave, 1 st Flr Flushing NY.

        13.   Defendant JOHN DOE CORP d/b/a Dun Huang is a domestic business

corporation organized under the laws of the State of New Jersey with a principal address at

1717 NJ-27, Edison, NJ 08817.

        14.   Defendant DUN HUANG NEWLAND CORP d/b/a Dung Huang and d/b/a

Miss Noodle is a domestic business corporation organized under the laws of the State of New


TTroy                                        4 of 29                           Complaint
York with a principal address at 531 Myrtle Avenue, Brooklyn, NY 11205.

        Owner/Operator Defendants

        15.   The Individual Defendants are officers, directors, managers and/or majority

shareholders or owners of the Corporate Defendant and being among the ten largest

shareholders and/or LLC members, are individually responsible for unpaid wages under the

New York Business Corporation Law and Limited Liability Company Law. NYBSC § 630(a),

NYLLC § 609(c).

        16.   SHIYANG LI known as Boss to Plaintiff, (1) had the power to hire and fire

employees, (2) supervised and controlled employee work schedules or conditions of

employment, (3) determined the rate and method of payment, and (4) maintained employee

records at DUN HUANG CORP d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang;

NEW YORK DUN HUANG INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a

Dun Huang; JOHN DOE CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP

d/b/a Dung Huang and d/b/a Miss Noodle.

        17.   SHIYANG LI acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with DUN

HUANG CORP d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK

DUN HUANG INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang;

JOHN DOE CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung

Huang and d/b/a Miss Noodle.

        18.   ZHONGQI BIAN and New York Alcoholic Beverage Control principal of and

DOS Registered Agent for NEW YORK DUN HUANG INC d/b/a Dun Huang, (1) had the



TTroy                                       5 of 29                          Complaint
power to hire and fire employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4)

maintained employee records at DUN HUANG CORP d/b/a Dun Huang; DH NEWLAND

CORP d/b/a Dun Huang; NEW YORK DUN HUANG INC d/b/a Dun Huang; LANZHOU

BEEF NOODLE INC d/b/a Dun Huang; JOHN DOE CORP d/b/a Dun Huang; and DUN

HUANG NEWLAND CORP d/b/a Dung Huang and d/b/a Miss Noodle.f

        19.   ZHONGQI BIAN acted intentionally and maliciously and is an employer

pursuant to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. §

791.2, NYLL § 2 and the regulations thereunder, and is jointly and severally liable with DUN

HUANG CORP d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK

DUN HUANG INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang;

JOHN DOE CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung

Huang and d/b/a Miss Noodle.

        20.   HONG JI and New York Alcoholic Beverage Control principal of DH

NEWLAND CORP d/b/a Dun Huang and LANZHOU BEEF NOODLE INC d/b/a Dun

Huang; and and DOS Registered Agent for LANZHOU BEEF NOODLE INC d/b/a Dun

Huang, (1) had the power to hire and fire employees, (2) supervised and controlled employee

work schedules or conditions of employment, (3) determined the rate and method of payment,

and (4) maintained employee records at DUN HUANG CORP d/b/a Dun Huang; DH

NEWLAND CORP d/b/a Dun Huang; NEW YORK DUN HUANG INC d/b/a Dun Huang;

LANZHOU BEEF NOODLE INC d/b/a Dun Huang; JOHN DOE CORP d/b/a Dun Huang;

and DUN HUANG NEWLAND CORP d/b/a Dung Huang and d/b/a Miss Noodle.f

        21.   HONG JI acted intentionally and maliciously and is an employer pursuant to




TTroy                                       6 of 29                           Complaint
FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL

§ 2 and the regulations thereunder, and is jointly and severally liable with DUN HUANG

CORP d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK DUN

HUANG INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang; JOHN

DOE CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung Huang

and d/b/a Miss Noodle.

        22.   SIWEN LIU and DOS Agent for DUN HUANG CORP d/b/a Dun Huang, (1)

had the power to hire and fire employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and

(4) maintained employee records at DUN HUANG CORP d/b/a Dun Huang; DH NEWLAND

CORP d/b/a Dun Huang; NEW YORK DUN HUANG INC d/b/a Dun Huang; LANZHOU

BEEF NOODLE INC d/b/a Dun Huang; JOHN DOE CORP d/b/a Dun Huang; and DUN

HUANG NEWLAND CORP d/b/a Dung Huang and d/b/a Miss Noodle.f

        23.   SIWEN LIU acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,

NYLL § 2 and the regulations thereunder, and is jointly and severally liable with DUN

HUANG CORP d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK

DUN HUANG INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang;

JOHN DOE CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung

Huang and d/b/a Miss Noodle.

        24.   YANG LIU and New York Alcoholic Beverage Control principal of DH

NEWLAND CORP d/b/a Dun Huang and DUN HUANG NEWLAND CORP d/b/a Dung

Huang and d/b/a Miss Noodle, (1) had the power to hire and fire employees, (2) supervised




TTroy                                       7 of 29                          Complaint
and controlled employee work schedules or conditions of employment, (3) determined the rate

and method of payment, and (4) maintained employee records at DUN HUANG CORP d/b/a

Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK DUN HUANG INC

d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang; JOHN DOE CORP

d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung Huang and d/b/a Miss

Noodle.

        25.   YANG LIU acted intentionally and maliciously and is an employer pursuant to

FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2, NYLL

§ 2 and the regulations thereunder, and is jointly and severally liable with DUN HUANG

CORP d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK DUN

HUANG INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang; JOHN

DOE CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung Huang

and d/b/a Miss Noodle.

        26.   HAIJUN LU and DOS Agent for DUN HUANG NEWLAND CORP d/b/a

Dung Huang and d/b/a Miss Noodle, (1) had the power to hire and fire employees, (2)

supervised and controlled employee work schedules or conditions of employment, (3)

determined the rate and method of payment, and (4) maintained employee records at DUN

HUANG CORP d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK

DUN HUANG INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang;

JOHN DOE CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung

Huang and d/b/a Miss Noodle.

        27.   HAIJUN LU acted intentionally and maliciously and is an employer pursuant

to FLSA, 29 U.S.C. § 203(d) and regulations promulgated thereunder, 29 C.F.R. § 791.2,




TTroy                                      8 of 29                          Complaint
NYLL § 2 and the regulations thereunder, and is jointly and severally liable with DUN

HUANG CORP d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK

DUN HUANG INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang;

JOHN DOE CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung

Huang and d/b/a Miss Noodle.

                                       STATEMENT OF FACTS

                               Defendants Constitute an Enterprise
        28.      Upon information and belief, Corporate Defendants DUN HUANG CORP

d/b/a Dun Huang; DH NEWLAND CORP d/b/a Dun Huang; NEW YORK DUN HUANG

INC d/b/a Dun Huang; LANZHOU BEEF NOODLE INC d/b/a Dun Huang; JOHN DOE

CORP d/b/a Dun Huang; and DUN HUANG NEWLAND CORP d/b/a Dung Huang and d/b/a

Miss Noodle are joint employers of Plaintiffs and constitute an enterprise as the term is

defined by 29 USC §203(r) insofar as

              a. Corporate Defendants use the corporations interchangeably, for the different

                 Dun Huang locations (for instance, DUN HUANG CORP serves both 300 East

                 12th Street, New York, NY 10003 and 320 Lexington Avenue, NY 10016) and

                 DH NEWLAND CORP d/b/a Dun Huang serves both 1268 Amsterdam, NY

                 10027 and 300 East 12th Street, New York, NY 10003;

              b. Corporate Defendants advertise their noodle shop as an enterprise, with a

                 common website (See Exhibit 7 Dun Huang Website);

              c. Corporate Defendants have an exclusive truck which dispatch common

                 materials to each store exclusively;

              d. Otherwise advertise the Corporate Defendants as an enterprise, and



TTroy                                           9 of 29                          Complaint
              e. Owner/ Operator Defendants overlap in the different corporate Defendants,

                 specifically with regards to the alcohol beverage principal and the DOS agents,

              f. Corporate Defendants share staff, which are dispatched on demand,

              g. Pay Plaintiffs for the work performed at the enterprise no matter what location

                 they worked;

              h. are otherwise engaged in related activities performed through unified operation

                 and/or common control for a common business purpose, and are co-owned by

                 the same partners.

        29.      Moreover, DUN HUANG CORP d/b/a Dun Huang East Village is the

corporate owner of both Dun Huang East Village and Dun Hunag Grand central. According to

New York Food Permit, the permit has been taken by the DUN HUANG CORP d/b/a Dun

Huang East Village

                                      Wage and Hour Claims
        30.      There are at least 100 employees across the 7 locations of Dun Huang Noodle

in New York at any one time.

        31.      Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiffs, the FLSA Collective Plaintiffs, and the Class.

        32.      Pursuant to NYCRR Part 146-2.2 and 29 USC § 203(m), an employer cannot

take credit towards the basic minimum wage if a service employee or food service worker has

not received notification of the tip credit.

        33.      At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiffs and similarly situated employees at least the New York minimum wage for each

hour worked.

        34.      At all relevant times, Defendants knowingly and willfully failed to pay


TTroy                                          10 of 29                            Complaint
Plaintiffs their lawful overtime compensation of one and one-half times (1.5x) their regular

rate of pay for all hours worked over forty (40) in a given workweek.

         35.    While employed by Defendants, Plaintiffs were not exempt under federal and

state laws requiring employers to pay employees overtime.

         36.    Defendants failed to keep full and accurate records of Plaintiffs' hours and

wages.

         37.    Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations. Defendants never furnished any

notice of their use of tip credit.

         38.    At all relevant times, Defendants knowingly and willfully failed to provide

Plaintiffs and similarly situated employees with Time of Hire Notice reflecting true rates of pay

and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

         39.    Defendants knew that the nonpayment of overtime pay and New York’s

“spread of hours” premium for every day in which Plaintiffs worked over ten (10) hours

would financially injure Plaintiffs and similarly situated employees and violate state and

federal laws.

         40.    Defendants did not post the required New York State Department of Labor

posters regarding minimum wage pay rates, overtime pay, tip credit, and pay day.

Plaintiff CHAN YIN LAU

         41.    From on or about January 03, 2019 to September 26, 2019, Plaintiff CHAN YIN




TTroy                                         11 of 29                           Complaint
LAU was employed by Defendants to work as a Waiter at 320 Lexington Ave, New York,

10016.

         42.      From on or about January 03, 2019 to April 03, 2019, Plaintiff CHAN YIN

LAU’s regular work schedule ran from:

               a. 11:30 to 22.00 for ten and a half (10:50) hours for six days with one-hour break

                  and one day off, no fixed day for a total of fifty-seven (57) hours each week.

         43.      From on or about June 04, 2019 to September 26, 2019, Plaintiff’s regular work

schedule ran from:

               a. 11:00 to 22:00 for five (5) days a week with one-hour break for two meals for

                  eleven (11) hours a day, for a total of 50 hours each week.

         44.      At all relevant times, Plaintiff CHAN YIN LAU did not have a fixed time for

lunch or for dinner.

         45.      In fact, Plaintiff CHAN YIN LAU had 15 minutes to eat and even then he was

on call, meaning that if customer’s order came, his break stopped and he had to deliver.

         46.      From on or about March 3, 2019 to September 9, 2019 Plaintiff CHAN YIN

LAU was paid a flat compensation at a rate of one fifty dollars ($150) per day during weekdays.

         47.      From on or about March 3, 2019 to September 9, 2019 Plaintiff CHAN YIN

LAU was paid a flat compensation at a rate of One Hundred Seventy ($170) per day if he

worked on Saturday or Sunday.

         48.      From on or about March 3, 2019 to September 9, 2019 Plaintiff CHAN YIN

LAU was paid a flat compensation of Seven Hundred and Twenty Dollars ($725) per week.

         49.      Plaintiff CHAN YIN LAU was mostly paid in cash.

         50.      Only in three or four instances was Plaintiff CHAN YIN LAU was paid by check.




TTroy                                           12 of 29                           Complaint
        51.    At all relevant times, Plaintiff CHAN YIN LAU was not paid overtime pay for

overtime work.

        52.    At all relevant times, Plaintiff CHAN YIN LAU was never informed of his

hourly pay rate or any tip deductions toward the minimum wage.

        53.    Further, at all relevant times, Plaintiff CHAN YIN LAU had his tips

misappropriated by taking all his tips.

        54.    Further, at all relevant times, Plaintiff CHAN YIN LAU had to dispatch common

materials to stores located at 300 E, 12th St New York, New York 10003, 1268 Amsterdam Ave,

New York 10027, 817, 60th St Brooklyn, New York 11220, 36-93 37th Ave, 1st Floor Flushing

NY 11354 and 1717 NJ-27, Edison, NJ 08817.

        55.    Throughout his employment, Plaintiff CHAN YIN LAU was not given a

statement with his weekly payment reflecting employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day in Chinese, Plaintiff’s native language.

        56.    Throughout his employment, Plaintiff CHAN YIN LAU was not compensated

at least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in

each workweek.

        57.    Throughout his employment, Plaintiff CHAN YIN LAU was not compensated

for New York’s “spread of hours” premium for shifts that lasted longer than ten (10) hours at

his promised rate

Plaintiff JINXIONG CHEN a/k/a Jason Chen

        58.    From on or about January 29, 2019 to June 02, 2019, Plaintiff JINXIONG CHEN



TTroy                                        13 of 29                           Complaint
a/k/a Jason Chen was employed by Defendants to work as a Waiter at 320 Lexington Ave, New

York, 10016.

        59.      At all relevant times, Plaintiff JINXIONG CHEN a/k/a Jason Chen’s regular

work schedule ran from:

              a. Early shift 11:00 to 21:30 for ten and a half (10.5) hours, with one (1) hour break

                 for nine and a half (9.5) hours a day for six (6) days and fifty seven (57) hours a

                 week.;

              b. Late shift 11:30 to 22:00 for ten and a half (10.5) hours with one (1) hour break,

                 for nine and a half (9.5) hours a day five (5) days a week with one-hour break

                 for two meals for eleven (11) hours a day, for six (6) days and fifty seven (57)

                 hours a week.

        60.      At all relevant times, Plaintiff JINXIONG CHEN a/k/a Jason Chen had either

Wednesday or Saturday off.

        61.      The only exception is for three (3) to four (4) weeks where JINXIONG CHEN

a/k/a Jason Chen worked for five (5) days rather than six (6) days in a workweek.

        62.      At all relevant times, Plaintiff JINXIONG CHEN a/k/a Jason Chen did not have

a fixed time for lunch or for dinner.

        63.      In fact, Plaintiff JINXIONG CHEN a/k/a Jason Chen had fifteen (15) minutes

to eat and even then he was on call, meaning that if customer’s order came, his break stopped

and he had to deliver.

        64.      At all relevant times, Plaintiff JINXIONG CHEN a/k/a Jason Chen was paid a

flat compensation at a rate of Nine hundred Dollars ($900) per week.

        65.      Plaintiff JINXIONG CHEN a/k/a Jason Chen was paid in One Hundred Sixty




TTroy                                           14 of 29                            Complaint
Dollars ($160) in check with the remainder in cash.

        66.    At all relevant times, Plaintiff JINXIONG CHEN a/k/a Jason Chen was not paid

overtime pay for overtime work.

        67.    At all relevant times, Plaintiff JINXIONG CHEN a/k/a Jason Chen’s non-tipped

work exceeds two (2) hours or twenty percent (20%) of Plaintiff’s workday.

        68.    Further, at all relevant times, Plaintiff JINXIONG CHEN a/k/a Jason Chen had

his tips misappropriated.

        69.    Specifically, the employer took the entirety of customer tips.

        70.    Approximately, the share of tips due to each waiter per day would be One

Hundred Fifty Dollars ($150) per day.

        71.    Plaintiff JINXIONG CHEN a/k/a Jason Chen had to go to 12th Street New York,

NY 10003 three (3) or four (4) times to get Delivery Boxes.

                             COLLECTIVE ACTION ALLEGATIONS

        72.    Plaintiffs bring this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were

employed by the Defendants for up to the last three (3) years, through entry of judgment in

this case (the “Collective Action Period”) and whom were not compensated at their promised

hourly rate for all hours worked and at one and one half times their promised work for all

hours worked in excess of forty (40) hours per week (the “Collective Action Members”).

                                 CLASS ACTION ALLEGATIONS

        73.    Plaintiffs bring their NYLL claims pursuant to Federal Rules of Civil

Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-exempt personnel employed by

Defendants on or after the date that is six years before the filing of the Complaint in this case


TTroy                                         15 of 29                            Complaint
as defined herein (the “Class Period”).

        74.    All said persons, including Plaintiffs, are referred to herein as the “Class.”

        75.    The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and

worked, the positions held, and the rate of pay for each Class Member is also determinable

from Defendants’ records. For purpose of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided by

means permissible under said Fed. R. Civ. P. 23.

        Numerosity

        76.    The proposed Class is so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court. Although the precise number of such persons is unknown, and the facts on which the

calculation of the number is presently within the sole control of the Defendants, upon

information and belief, there are more than forty (40) members of the class.

        Commonality

        77.    There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:

        a.     Whether Defendant employed Plaintiffs and the Class within the meaning of

the New York law;

        b.     Whether Plaintiffs and Class members are promised and not paid at their

promised hourly wage;

        c.     Whether Plaintiff and Class members are not paid at least the hourly minimum

wage for each hour worked;


TTroy                                          16 of 29                            Complaint
        d.     Whether Plaintiffs and Class members are entitled to and paid overtime at their

promised hourly wage under the New York Labor Law;

        e.     Whether Defendants maintained a policy, pattern and/or practice of failing to

pay Plaintiffs and the Rule 23 Class spread-of-hours pay as required by the NYLL;

        f.     Whether Defendants maintained a policy, pattern and/or practice of failing to

provide requisite statutory meal periods;

        g.     Whether Defendants provided a Time of Hire Notice detailing rates of pay and

payday at the start of Plaintiffs and the Rule 23 Class’s start of employment and/or timely

thereafter;

        h.     Whether Defendants provided paystubs detailing the rates of pay and credits

taken towards the minimum wage to Plaintiffs and the Rule 23 class on each payday; and

        i.     At what common rate, or rates subject to common method of calculation was

and is Defendants required to pay the Class members for their work.

        Typicality

        78.    Plaintiffs' claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

overtime compensation. Defendants’ corporate-wide policies and practices affected all Class

members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

acts as to each Class member. Plaintiffs and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

        Adequacy



TTroy                                        17 of 29                            Complaint
        79.    Plaintiffs are able to fairly and adequately protect the interests of the Class and

have no interests antagonistic to the Class. Plaintiffs are represented by attorneys who are

experienced and competent in representing Plaintiffs in both class action and wage-and-hour

employment litigation cases.

        Superiority

        80.    A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where

individual Class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of efforts and expenses that numerous

individual actions engender. Because the losses, injuries and damages suffered by each of the

individual Class members are small in the sense pertinent to a class action analysis, the

expenses and burden of individual litigation would make it extremely difficult or impossible

for the individual Class members to redress the wrongs done to them. Further, important

public interests will be served by addressing the matter as a class action. The adjudication of

individual litigation claims would result in a great expenditure of Court and public resources;

however, treating the claims as a class action would result in a significant saving of these

costs. The prosecution of separate actions by individual members of the Class would create a

risk of inconsistent and/or varying adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for Defendants and resulting in the

impairment of Class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,



TTroy                                         18 of 29                            Complaint
class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

methods to efficiently manage this action as a class action.

        81.    Upon information and belief, Defendants and other employers throughout the

state violate the New York Labor Law. Current employees are often afraid to assert their

rights out of fear of direct or indirect retaliation. Former employees are fearful of bringing

claims because doing so can harm their employment, future employment, and future efforts to

secure employment. Class actions provide class members who are not named in the complaint

a degree of anonymity which allows for the vindication of their rights while eliminating or

reducing these risks.

                                     STATEMENT OF CLAIMS



 [Violations of the Fair Labor Standards Act—Failure to Pay Minimum Wage/ Unpaid
                                        Wages
              Brought on behalf of the Plaintiffs and the FLSA Collective]

        82.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        83.    At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiffs in full, and the similarly situated collective action members, for some or all of the

hours they worked.

        84.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§ 206 shall be liable to the employees affected in the amount of their unpaid wage, and in an

additional equal amount as liquidated damages.

        85.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiffs and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so


TTroy                                         19 of 29                            Complaint
would financially injure Plaintiff and Collective Action members.


  [Violation of New York Labor Law—Failure to Pay Minimum Wage/ Unpaid Wages
                   Brought on behalf of Plaintiff and Rule 23 Class]

        86.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        87.    At all relevant times, Plaintiffs are employed by Defendants within the

meaning of New York Labor Law §§ 2 and 651.

        88.    At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiff, and the collective action members, in full for some or all of the hours they worked.

        89.    Defendants knowingly and willfully violated Plaintiff’s and similarly situated

Class Members’ rights by failing to pay him minimum wages in the lawful amount for hours

worked.

        90.    An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages equal to twenty five percent (25%)

of the shortfall under NYLL §§ 190 et seq., §§ 650 et seq., and one hundred percent (100%)

after April 9, 2011 under NY Wage Theft Prevention Act, and interest.


          [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                Brought on behalf of the Plaintiff and the FLSA Collective]

        91.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        92.    The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one

and one-half times the regular rate at which he is employed, or one and one-half times the


TTroy                                         20 of 29                           Complaint
minimum wage, whichever is greater. 29 U.S.C. § 207(a).

         93.   The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

         94.   Defendants’ failure to pay Plaintiffs and the FLSA Collective their overtime

pay violated the FLSA.

         95.   At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

Plaintiffs and Collective Action Members for all hours worked in excess of forty (40) hours

per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

         96.   The FLSA and supporting regulations required employers to notify employees

of employment law requires employers to notify employment law requirements. 29 C.F.R. §

516.4.

         97.   Defendants willfully failed to notify Plaintiffs and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and

FLSA Collectives’ labor.

         98.   Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiffs and Collective Class Members the

statutory overtime rate of time and one half for all hours worked in excess of forty (40) per

week when they knew or should have known such was due and that failing to do so would

financially injure Plaintiffs and Collective Action members.




TTroy                                         21 of 29                           Complaint
                [Violation of New York Labor Law—Failure to Pay Overtime
                      Brought on behalf of Plaintiff and Rule 23 Class]

        99.      Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        100.     An employer who fails to pay the minimum wage shall be liable, in addition to

the amount of any underpayments, for liquidated damages equal to twenty-five percent (25%)

before April 9, 2011 and one hundred percent (100%) thereafter under NY Wage Theft

Prevention Act, and interest.

        101.     At all relevant times, Defendants had a policy and practice of refusing to pay

the overtime compensation to Plaintiffs at one and one-half times the hourly rate the Plaintiffs

and the class are entitled to.

        102.     Defendant’ failure to pay Plaintiffs their overtime pay violated the NYLL.

        103.     Defendants’ failure to pay Plaintiffs was not in good faith.


                  [Violation of New York Labor Law—Spread of Time Pay
                      Brought on behalf of Plaintiff and Rule 23 Class]

        104.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        105.     The NYLL requires employers to pay an extra hour’s pay for every day that an

employee works an interval in excess of ten hours pursuant to NYLL §§ 190, et seq., and §§

650, et seq., and New York State Department of Labor regulations § 146-1.6.

        106.     Defendants’ failure to pay Plaintiffs spread-of-hours pay was not in good faith.


               [Violation of 29 U.S.C. §203(m) and (t)—Illegal Retention of Tips
                                Brought on behalf of Plaintiffs]

        107.     Plaintiffs re-allege and incorporate by reference all preceding paragraphs as


TTroy                                          22 of 29                           Complaint
though fully set forth herein.

        108.    A tip is the sole property of the tipped employee regardless of whether the

employer takes a tip credit.

        109.    The FLSA prohibits any arrangement between the employer and tipped

employee whereby any part of the tip received becomes the property of the employer.

        110.    Retaining the entirety all the tips customers paid to HungryPanda deliveryman

unjustly enrich the Owner/ Operator Defendants or using portion of the tips to pay non-tipped

employees is prohibited under the FLSA.

        111.    Employers are prohibited from unjustly enriching themselves by charging their

employees a gratuities service fee charge which exceed the costs of converting credit card

gratuities into cash.


               [Illegal Tip Retention, NYLL §146-2.18 and NYLL §146-2.20
                               Brought on behalf of Plaintiffs]

        112.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        113.    Section 196-d of the New York State Labor Law prohibits employers from

demanding, accepting, or retaining, directly or indirectly, any part of an employee’s gratuity

or any charge purported to be a gratuity.

        114.    A charge purported to be a gratuity, including charges advertised to be

“delivery fee” to customers, must be distributed in full as gratuities to the service employees

or food service workers who provided the service.

        115.    §146-2.18 provides that there shall be a rebuttable presumption that any charge

in addition to charges for food, beverage, lodging, and other specified materials or services,

including but not limited to any charge for “service” or “food service,” is a charge purported


TTroy                                         23 of 29                           Complaint
to be a gratuity.


            [Violation of New York Labor Law—Failure to Provide Meal Periods
                     Brought on behalf of Plaintiff and the Rule 23 Class]

          116.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

          117.   The NYLL requires that employees provide: a noon day meal period of at least

thirty (30) minutes for employees who work a shift of more than six hours extending over the

noon day meal period from 11 a.m. to 2 p.m.; an additional meal period between 5 p.m. and 7

p.m. of at least twenty (20) minutes for employees whose shift started before 11 a.m. and

continues later than 7 p.m.; and/or a forty-five (45) minute meal period at a time midway

between the beginning and end of the shift for employees whose shift lasts more than six

hours and starts between 1 p m. and 6 a.m. NYLL § 162.

          118.   Defendants failed to provide meal periods required by NYLL § 162 for every

day that Plaintiff worked.

          119.   Though the Department of Labor commissioner may permit a shorter time to

be fixed for meal periods than hereinbefore provided, such permit must be in writing and be

kept conspicuously posted in the main entrance of the establishment. No such permit is

posted.

          120.   Defendants’ failure to provide the meal periods required by NYLL § 162 was

not in good faith.


                 [Violation of New York Labor Law—Failure to Keep Records
                        Brought on behalf of Plaintiff and Rule 23 Class]

          121.   Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.


TTroy                                         24 of 29                         Complaint
        122.    Defendants did not maintain, establish and preserve Plaintiffs' weekly payroll

records for a period of not less than six years, as required by NYCRR § 146-2.1.

        123.    As a result of Defendants’ unlawful conduct, Plaintiffs have sustained damages

including loss of earning, in an amount to be established at trial, liquidated damages,

prejudgment interest, costs and attorneys’ fee, pursuant to the state law.

        124.    Upon information and belief, Defendants failed to maintain adequate and

accurate written records of actual hours worked and true wages earned by Plaintiffs in order

to facilitate their exploitation of Plaintiffs' labor.

        125.    Defendants’ failure to maintain adequate and accurate written records of actual

hours worked and true wages earned by Plaintiff were not in good faith.


   [Violation of New York Labor Law—Failure to Provide Time of Hire Wage Notice
                    Brought on behalf of Plaintiff and Rule 23 Class]

        126.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        127.    The NYLL and supporting regulations require employers to provide written

notice of the rate or rates of pay and the basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; allowances, if any, claimed as a part of minimum

wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of employer’s main office or principal place of business, and a mailing address

if different; the telephone number of the employer. NYLL §195-1(a).

        128.    Defendants intentionally failed to provide notice to employees in violation of

New York Labor Law § 195, which requires all employers to provide written notice in the

employee’s primary language about the terms and conditions of employment related to rate of


TTroy                                             25 of 29                       Complaint
pay, regular pay cycle and rate of overtime on their or her first day of employment.

        129.    Defendants not only did not provide notice to each employee at Time of Hire,

but failed to provide notice to Plaintiffs even after the fact.

        130.    Due to Defendants’ violations of New York Labor Law, Plaintiff is entitled to

recover from Defendants, jointly and severally, $50 for each workday that the violation

occurred or continued to occur, up to $5,000, together with costs and attorneys’ fees pursuant

to New York Labor Law. N.Y. Lab. Law §198(1-b).


        [Violation of New York Labor Law—Failure to Provide Wage Statements
                     Brought on behalf of Plaintiff and Rule 23 Class]

        131.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        132.    The NYLL and supporting regulations require employers to provide detailed

paystub information to employees every payday. NYLL § 195-1(d).

        133.    Defendants have failed to make a good faith effort to comply with the New York

Labor Law with respect to compensation of each Plaintiff, and did not provide the paystub on

or after each Plaintiffs’ payday.

        134.    Due to Defendants’ violations of New York Labor Law, Plaintiffs are entitled

to recover from Defendants, jointly and severally, $250 for each workday of the violation, up

to $5,000 for each Plaintiff together with costs and attorneys’ fees pursuant to New York Labor

Law. N.Y. Lab. Law §198(1-d).




TTroy                                           26 of 29                        Complaint
                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves, and on the behalf of the FLSA

Collective Plaintiffs and Rule 23 Class, respectfully request that this Court enter a judgment

providing the following relief:

        a)     Authorizing Plaintiffs at the earliest possible time to give notice of this

collective action, or that the Court issue such notice, to all persons who are presently, or have

up through the extent allowable under the statute of limitations and including the date of

issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

Such notice shall inform them that the civil notice has been filed, of the nature of the action,

of his right to join this lawsuit if they believe they were denied premium overtime wages;

        b)     Certification of this case as a collective action pursuant to FLSA;

        c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent

to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and their counsel to

represent the Collective Action Members;

        d)     A declaratory judgment that the practices complained of herein are unlawful

under FLSA and New York Labor Law;

        e)     An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;

        f)     An award of unpaid minimum wage and overtime wages and the full portion of

tips unlawfully retained and which are due under FLSA and New York Labor Law due


TTroy                                         27 of 29                             Complaint
Plaintiffs and the Collective Action members plus compensatory and liquidated damages in

the amount of twenty five percent (25%) prior to April 9, 2011 and one hundred percent

(100%) thereafter under NY Wage Theft Prevention Act;

        g)     An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

        h)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a Time of Hire Notice detailing rates of pay and payday;

        i)     Up to five thousand dollars ($5,000) per Plaintiff for Defendants’ failure to

provide a paystub that lists employee’s name, employer’s name, employer’s address and

telephone number, employee’s rate or rates of pay, any deductions made from employee’s

wages, any allowances claimed as part of the minimum wage, and the employee’s gross and

net wages for each pay day;

        j)     An award of liquidated and/or punitive damages as a result of Defendants’

willful failure to overtime compensation, and “spread of hours” premium pursuant to New

York Labor Law;

        k)     An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees pursuant to 29 U.S.C. §216(b) and NYLL §§198 and 663;

        l)     The cost and disbursements of this action;

        m)     An award of prejudgment and post-judgment fees;

        n)     Providing that if any amounts remain unpaid upon the expiration of ninety

days following the issuance of judgment, or ninety days after expiration of the time to appeal




TTroy                                        28 of 29                            Complaint
and no appeal is then pending, whichever is later, the total amount of judgment shall

automatically increase by fifteen percent, as required by NYLL §198(4); and

        o)     Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

Dated: Flushing, New York
December 29, 2019
                                     TROY LAW, PLLC
                                     Attorneys for the Plaintiffs, proposed FLSA
                                     Collective and potential Rule 23 Class
                                     /s/ John Troy
                                     John Troy (JT0481)
                                     Aaron Schweitzer (AS 6369)
                                     Leanghour Lim (LL 6988)




TTroy                                        29 of 29                           Complaint
